

PAYMENT OF DEBT, NOTICE OF CONVERSION AND
SUBSCRIPTION FOR SHARES


The Undersigned, is the holder of promissory note or other debt, payables,
liabilities or other obligations of Immunotechnology, Inc. (the Company”), a
Delaware corporation, (the “Liabilities”) in the aggregate amount of $_______
including principal and interest thereon.


The Undersigned hereby agrees to accept payment in full of the Liabilities by
(i) the Company’s payment of _________________Dollars ($______ by way of a check
(the “Cash Payment”), and (ii) the issuance of _________ shares of the Company’s
common stock (the “Conversion Shares”). The Company anticipates it will effect a
3-for-1 reverse stock split in the future. The number of shares referred to in
this document is calculated prior to the reverse stock split. This document
shall serve as a subscription for the Conversion Shares. The conversion of the
Liabilities, except for the Cash Portion of the Liabilities, into the Conversion
Shares is effective on the Effective Date and the Conversion Shares shall be
deemed to be issued as of the Effective Date as defined below. The Undersigned
acknowledges and agrees to the following:



 
·
The Conversion Shares will be issued pursuant to Section 4(2) of the Securities
Act of 1933, as amended (the “Securities Act”), and will not be registered under
the Securities Act. The Conversion Shares will be restricted securities as that
term is defined in Rule 144 of the Securities Act.




 
·
The Undersigned is familiar with the business plan and financial position of the
Company.




 
·
The Company is an inactive shell corporation, with no operations, limited
trading activity, and substantial debt. The Company anticipates that it will
complete a reverse merger transaction with Petals Decorative Accents, LLC, a
privately held company. Arc is aware the proposed transaction with Petals
Decorative Accents, LLC may not be consummated.




 
·
The Undersigned is familiar with the business plan and financial position of
Petals Decorative Accents, LLC.




 
·
The Undersigned is acquiring the Conversion Shares for its own account, and not
with a view to, or for sale in connection with, any distribution of such shares,
and not with any present intention of selling, offering to sell, or otherwise
disposing of the Conversion Shares in any transaction other than a transaction
exempt from registration under the Securities Act.




 
·
The Undersigned has such knowledge and experience in financial and business
matters that Arc is capable of evaluating the merits and risks of an investment
in the Company, and protecting Arc’s own interests in connection with the
transaction.




 
·
The Undersigned realizes that the purchase of the Conversion Shares will be a
highly speculative investment that involves substantial risk. The Undersigned
has carefully considered such risks prior to making a decision to acquire the
Conversion Shares. The undersigned is able, without impairing the undersigned’s
financial condition, to hold such shares for an indefinite period of time and to
suffer a complete loss.



 
 

--------------------------------------------------------------------------------

 



 
·
The Undersigned acknowledges the principal amount of the Liabilities, all
accrued interest thereon, and all obligations under the Liabilities, or related
to the Liabilities, or any other obligation of the Company to The Undersigned
shall be deemed paid in full, and the Liabilities shall be of no further force
or effect, and the Company shall have no further obligation to The Undersigned
for any matter upon the delivery of the Cash Payment and the delivery of the
share certificate evidencing the Conversion Shares.




 
·
The Undersigned shall immediately deliver the Liabilities to the Company in
exchange for certificates evidencing the Conversion Shares.

 
 

Effective Date: June __, 2006
By________________________________
Its ________________________________


Address:   ___________________________
___________________________

 
ACCEPTANCE AND ACKNOWLEDGEMENT


Mark A. Scharmann, president of the Company, and on behalf of the Company,



 
·
hereby agrees to cause the Company to make the Cash Payment to the above
referenced party, as a payment against the outstanding Liabilities balance
within ____ days from the date set forth below;




 
·
hereby accepts the conversion of the balance of the Liabilities into the
Conversion Shares;




 
·
hereby accepts the subscription of above referenced party for such Conversion
Shares effective immediately.




 
·
shall cause certificates for the Conversion Shares to be issued in the name of
above referenced party immediately;




 
·
and will deliver such share certificates to above referenced party upon the
Company’s receipt of the Liabilities.

 

Date: June __, 2006
Immunotechnology, Inc.,
a Delaware corporation




By /s/ Mark A. Scharmann         
Mark A. Scharmann, President



 
 

--------------------------------------------------------------------------------

 